DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 3, 2021 in which claims 1-13 are presented for examination.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
Claims 4 and 12 each recite “segment if formed of the first yarn”, which appears to be a typographical error, this limitation could read “segment is formed of the first yarn …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gellis (2018/0064185).
Regarding claim 1, Gellis teaches, A glove (2, figures 1-4), comprising: a body portion defining a space to receive a body portion of a hand (10, [0028], figures 1-4); a plurality of digit portions extending from the body portion including a set of finger portions and a thumb portion, wherein each digit portion defines an elongated digit receiving space (8 and 12, [0028], [0029], figures 1-4); wherein a first finger portion of the set of finger portions includes a knitted back side segment, a grip side segment and a first knitted fourchette segment extending from the knitted back side segment to the grip side segment; wherein the first knitted fourchette segment and the knitted back side segment are of a continuous knit (“shown in FIGS. 1-4, the knitted first panel 4 conforms to the back of the hand while the second panel 6 conforms to the front of the hand. The thumb portion 12 of the knitted first panel 4 is formed at an angle to the main body portion 10, the thumb portion 12 being knitted without a seam between the thumb portion 12 and the main body portion 10 of the knitted first panel 4. The knitted first panel 4 and the second panel 6, as well as the wrist cuff 14 that is independently formed, are then joined together, by sewing, stitching, adhesives, heat sealing, or other suitable means, to finish the glove 2”, [0030], “The transition junction 16 created without the need to sew separate glove pieces together allows for a glove 2 with the appearance of separately attached fourchettes, even though the fourchettes are integrally formed. However, the glove 2 of the present invention does not cramp the hand or cause irritation from seams, attributable to gloves that have fourchettes sewn and attached to the front or back of palm panels in their construction. In addition, the inclusion of the knitted and seamless fourchettes allows the fingers to “fork” easily and imparts the freedom of finger movement that fourchettes are supposed to provide”, [0034], therefore, a first finger portion of 8 includes 4 (knitted back side segment), 6 (grip side segment) and 16 (first knitted fourchette segment) extending from 4 to 6; the 16 and 4 are of a continuous knit, figures 1-4), wherein the first knitted fourchette segment has a thickness that is less than a thickness of the knitted back side segment (“the knitted first panel 4 of the glove 2 shown in FIGS. 1-4 can be formed of a first yarn that is more conducive to abrasion resistance, durability and wind protection across the backs of the fingers, and a second yarn used to knit a comparatively thinner material that is more conducive to stretch, comfort and fit at the sides of the fingers without a seam”, therefore, 16 has a thickness that is less than a thickness of the knitted back side segment).
Regarding claim 5, Gellis teaches, wherein the grip side segment is a material other than knitted, wherein the first knitted fourchette segment is stitched to an edge of the grip side segment (Gellis, “a portion of the second panel 6 or as an independent component that is then attached to the knitted first panel 4 and second panel 6 in stages or at the same time”, [0029], “shown in FIGS. 1-4, the knitted first panel 4 conforms to the back of the hand while the second panel 6 conforms to the front of the hand…The knitted first panel 4 and the second panel 6, as well as the wrist cuff 14 that is independently formed, are then joined together, by sewing, stitching, adhesives, heat sealing, or other suitable means, to finish the glove 2”, [0030], “the second panel 6 can be made of any suitable material, including fabrics, leather, synthetic materials, softshell materials, etc”, [0042], therefore, 6 is a material other than knitted, 16 is stitched to an edge of 6, figures 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gellis et al. (2018/0064185)[Gellis] in view of Thompson et al. (2009/0044571)[Thompson].
Regarding claim 2, Gellis teaches, wherein the knitted back side segment is formed of at least a second yarn, and wherein the first knitted fourchette segment is formed of only the first yarn (“The knitted material of the knitted first panel 4 can be formed of a single type of yarn if the characteristics of the entire panel are to be the same, or different yarns if the different areas are to have different characteristics or properties”, [0035], “For example, the knitted first panel 4 of the glove 2 shown in FIGS. 1-4 can be formed of a first yarn that is more conducive to abrasion resistance, durability and wind protection across the backs of the fingers, and a second yarn used to knit a comparatively thinner material that is more conducive to stretch, comfort and fit at the sides of the fingers without a seam”, [0036], therefore, 4 is formed of at least a second yarn (“yarn that is more conducive to abrasion resistance, durability and wind protection”), and 16 is formed of the first yarn (“yarn used to knit a comparatively thinner material that is more conducive to stretch, comfort”)).
While Gellis sets forth that the knitted first panel can be formed of different yarns if the different areas are to have different characteristics or properties, in which the yarn used for the knitted back side segment are “more conducive to abrasion resistance, durability and wind protection across the backs of the fingers”, [0035] and the yarn used for the first finger fourchette are “comparatively thinner material that is more conducive to stretch, comfort and fit”, [0036]. Gellis fails to teach, wherein the knitted back side segment is formed of at least a first yarn and a second yarn, the first knitted fourchette segment is formed of only the first yarn, with the first yarn running continuously from the knitted back side segment onto the first knitted fourchette segment.
Thompson, a knit glove, Abstract, teaches, wherein the knitted front side segment is formed of at least a first yarn and a second yarn, the first knitted fourchette segment is formed of only the first yarn, with the first yarn running continuously from the knitted front side segment onto the first knitted fourchette segment (“While controlled stitch stretch capability works well for single-layered fabrics with a single yarn passing through the knitting needle, the addition of a second layer formed by a second yarn passing concurrently through the knitting needle via plaiting or some other process will inherently decrease the stretch of the fabric. Using a variable plaiting process, double-layered functional zones are formed that increase the stretch in key flex areas of the gloves by altering the number of plated courses in each section. In Table 1, stretchable multi-layer functional zones are formed by plaiting a second functional yarn every fourth course in areas of low flex and then blending into a single-layer non-plated structure in areas of high flex”, [0037], “*Yarn 1 is 2 ends of 2/70/34 Nylon 6,6 (280 denier) **Yarn 2 is 1 end of 16/1 (320 denier) Kevlar/Lycra blend”, Table 1, figures 3 and 6, therefore, the knitted front side segment is formed of at least a first yarn and a second yarn (section 308, yarn 1 280 denier and yarn 2 320 denier), the first knitted finger segment is formed of only the first yarn (section 352, yarn 1 280 denier) with the first yarn (yarn 1 280 denier) running continuously from the knitted front side segment onto the finger segment (section 352), Table 1, see also [0016] and [0038]).
However, while Thompson sets forth a double layered portion of the glove having a first yarn and a second yarn as being the front side segment. It would have been obvious at the time the invention was made to provide the back side segment with a first and second yarn since such portion of a glove are known areas that require additional protection. Additionally, by adding a first yarn as taught by Thompson, this protective segment of low flex gains increased stretchability providing comfort for the back side segment, [0016], [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the back side segment of Gellis with of at least a first yarn and a second yarn as taught by Thompson, form first knitted fourchette of Gellis with only a first yarn as taught by Thompson and provide with the first yarn running continuously from the knitted back side segment onto the first knitted fourchette segment, as further taught by Thompson, in order to provide the 
back side segment increased stretchability, due to the additional first yarn thereby providing comfort for the back side segment, while maintaining the stretchability of the first knitted fourchette.

Regarding claim 3, the combined references teach, wherein the first knitted fourchette segment joins the knitted back side segment along a transition border, wherein the second yarn does not cross the transition border (Gellis, 16 joins 4 along a transition border, the second yarn (as combined above as taught by Thompson) does not cross the transition border, see Thompson [0016], [0037], [0038] and Gellis [0034], figures 1-4).
Regarding claim 6, the combined references teach, wherein the first finger portion further includes a second knitted fourchette segment extending from the knitted back side segment to the grip side segment, wherein the second knitted fourchette segment has a thickness that is less than the thickness of the knitted back side segment (Gellis, “The transition junction 16 created without the need to sew separate glove pieces together allows for a glove 2 with the appearance of separately attached fourchettes, even though the fourchettes are integrally formed”, [0034], “the knitted first panel 4 of the glove 2 shown in FIGS. 1-4 can be formed of a first yarn that is more conducive to abrasion resistance, durability and wind protection across the backs of the fingers, and a second yarn used to knit a comparatively thinner material that is more conducive to stretch, comfort and fit at the sides of the fingers without a seam”, therefore, the first finger portion further includes a second 16 extending from 4 to 6, wherein the second 16 has a thickness that is less than the thickness of 4).

Regarding claim 7, the combined references fail to expressly teach, wherein the second knitted fourchette segment is formed of only the first yarn with the first yarn running continuously from the knitted back side segment onto the second knitted fourchette segment.
While the combined references teach the first knitted fourchette segment is formed of only the first yarn with the first yarn running continuously from the knitted back side segment onto the second knitted fourchette segment, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B). Therefore, in light of the teachings above, providing the second knitted fourchette segment as being formed of only the first yarn with the first yarn running continuously from the knitted back side segment onto the second knitted fourchette segment, it would have been obvious to duplicate the process for the second knitted fourchette segment in order to maintain an integrally formed knitted material without seams, see Gellis [0018] and [0034].

Regarding claim 9, Gellis teaches, A glove (2, figures 1-4), comprising: a body portion defining a space to receive a body portion of a hand (10, [0028], figures 1-4); a plurality of digit portions extending from the body portion including a set of finger portions and a thumb portion, wherein each digit portion defines an elongated digit receiving space (8 and 12, [0028], [0029], figures 1-4); wherein a first finger portion of the set of finger portions includes a knitted back side segment, a grip side segment and a first knitted fourchette segment extending from the knitted back side segment to the grip side segment and a second knitted fourchette segment extending from the knitted back side segment to the grip side segment; wherein the first knitted fourchette segment, the second knitted fourchette segment and the knitted back side segment are of a continuous knit (“shown in FIGS. 1-4, the knitted first panel 4 conforms to the back of the hand while the second panel 6 conforms to the front of the hand. The thumb portion 12 of the knitted first panel 4 is formed at an angle to the main body portion 10, the thumb portion 12 being knitted without a seam between the thumb portion 12 and the main body portion 10 of the knitted first panel 4. The knitted first panel 4 and the second panel 6, as well as the wrist cuff 14 that is independently formed, are then joined together, by sewing, stitching, adhesives, heat sealing, or other suitable means, to finish the glove 2”, [0030], “The transition junction 16 created without the need to sew separate glove pieces together allows for a glove 2 with the appearance of separately attached fourchettes, even though the fourchettes are integrally formed. However, the glove 2 of the present invention does not cramp the hand or cause irritation from seams, attributable to gloves that have fourchettes sewn and attached to the front or back of palm panels in their construction. In addition, the inclusion of the knitted and seamless fourchettes allows the fingers to “fork” easily and imparts the freedom of finger movement that fourchettes are supposed to provide”, [0034], therefore, a first finger portion of 8 includes 4 (knitted back side segment), 6 (grip side segment), a first 16 (first knitted fourchette segment) extending from 4 to 6 and a second 16 (second knitted fourchette segment) extending from 4 to 6; wherein the first 16, the second 16 and 4 are of a continuous knit, figures 1-4); wherein the knitted back side segment is formed of a plurality of yarns; wherein the first knitted fourchette segment and the second knitted fourchette segment are each formed of at least one yarn less than the plurality of yarns, such that each of the first knitted fourchette segment and the second knitted fourchette segment has a thickness that is less than a thickness of the knitted back side segment (“The use of a flat knitting machine to make the glove of the present invention also permits the use of different yarns and knittable fibers. This allows for the production of seamless knitted portions of different texture, color, density, characteristic, etc., for variations in appearance, texture and intended use of the glove 2. The knitted material of the knitted first panel 4 can be formed of…different yarns if the different areas are to have different characteristics or properties”, [0035], “For example, the knitted first panel 4 of the glove 2 shown in FIGS. 1-4 can be formed of a first yarn that is more conducive to abrasion resistance, durability and wind protection across the backs of the fingers, and a second yarn used to knit a comparatively thinner material that is more conducive to stretch, comfort and fit at the sides of the fingers without a seam”, [0036], therefore, 4 is formed of a yarn; the first 16 and the second 16 are each formed of at least one yarn, such that each of the first 16 and the second 16 has a thickness that is less than a thickness of 4).
While Gellis sets forth that the knitted first panel can be formed of different yarns if the different areas are to have different characteristics or properties, in which the yarn used for the knitted back side segment are “more conducive to abrasion resistance, durability and wind protection across the backs of the fingers”, [0035] and the yarn used for the first finger fourchette and the second finger fourchette are “comparatively thinner material that is more conducive to stretch, comfort and fit”, [0036]. Gellis fails to teach, wherein the knitted back side segment is formed of a plurality of yarns; wherein the first knitted fourchette segment and the second knitted fourchette segment are each formed of at least one yarn less than the plurality of yarns, such that each of the first knitted fourchette segment and the second knitted fourchette segment has a thickness that is less than a thickness of the knitted back side segment.
Thompson, a knit glove, Abstract, teaches, wherein the knitted front side segment is formed of a plurality of yarns; wherein the first knitted finger segment and the second knitted finger segment are each formed of at least one yarn less than the plurality of yarns, such that each of the first knitted finger segment and the second knitted finger segment has a thickness that is less than a thickness of the knitted back side segment (“While controlled stitch stretch capability works well for single-layered fabrics with a single yarn passing through the knitting needle, the addition of a second layer formed by a second yarn passing concurrently through the knitting needle via plaiting or some other process will inherently decrease the stretch of the fabric. Using a variable plaiting process, double-layered functional zones are formed that increase the stretch in key flex areas of the gloves by altering the number of plated courses in each section. In Table 1, stretchable multi-layer functional zones are formed by plaiting a second functional yarn every fourth course in areas of low flex and then blending into a single-layer non-plated structure in areas of high flex”, [0037], “*Yarn 1 is 2 ends of 2/70/34 Nylon 6,6 (280 denier) **Yarn 2 is 1 end of 16/1 (320 denier) Kevlar/Lycra blend”, Table 1, figures 3 and 6, therefore, the knitted front side segment is formed of a plurality of yarns (section 308, yarn 1 280 denier and yarn 2 320 denier)); the first knitted finger segment and the second knitted finger segment are each formed of at least one yarn less than the plurality of yarns (section 352, yarn 1 280 denier, note: section 352 has a first knitted segment and a second knitted segment), such that each of the first knitted finger segment and the second knitted finger segment of 352 has a thickness (yarn 1 280 denier) that is less than a thickness of 308).
However, while Thompson sets forth a double layered portion of the glove having a first yarn and a second yarn as being the front side segment. It would have been obvious at the time the invention was made to provide the back side segment with a first and second yarn since such portion of a glove are known areas that require additional protection. Additionally, by adding a first yarn as taught by Thompson, this protective segment of low flex gains increased stretchability providing comfort for the back side segment, [0016], [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the back side segment of Gellis with of at least a first yarn and a second yarn as taught by Thompson, form the first knitted fourchette segment and second knitted fourchette segment of Gellis of at least one yarn less than the plurality of yarns as taught by Thompson, in order to provide the back side segment increased stretchability, due to the additional first yarn thereby providing comfort for the back side segment, while maintaining the stretchability of the first knitted fourchette segment and the second knitted fourchette segment.

Regarding claim 10, the combined references teach, wherein the knitted back side segment is formed of at least a first yarn and a second yarn (4 of Gellis is formed of at least a first yarn and a second yarn as combined above as taught by Thompson, Thompson, “*Yarn 1 is 2 ends of 2/70/34 Nylon 6,6 (280 denier) **Yarn 2 is 1 end of 16/1 (320 denier) Kevlar/Lycra blend”, Table 1, see Thompson, [0016], [0037], [0038], and figures 3 and 6), and wherein each of the first knitted fourchette segment and the second knitted fourchette segment is formed of only the first yarn (each of the first 16 and the second 16 is formed of only the first yarn, as combined above as taught by Thompson, see Thompson, [0016], [0037], [0038], Table 1 and figures 3 and 6), with the first yarn running continuously from the knitted back side segment onto the first knitted fourchette segment and from the knitted back side segment onto the second knitted fourchette segment (with the first yarn running continuously from 4 of Gellis onto the first 16 of Gellis and from 4 onto the second 16, see Gellis, [0034] and Thompson, [0016], [0037], [0038], Table 1 and figures 3 and 6).

Regarding claim 11, the combined references teach, wherein the first knitted fourchette segment joins the knitted back side segment along a first transition border, wherein the second knitted fourchette segment joins the knitted back side segment along a second transition border, wherein the second yarn does not cross the first transition border or the second transition border (Gellis, the first 16 joins 4 along a first transition border, the second 16 joins 4 along a second transition border, the second yarn (as combined above as taught by Thompson) does not cross the first transition border or the second transition border, see Thompson [0016], [0037], [0038] and Gellis [0034], figures 1-4).
Regarding claim 13, the combined references teach, wherein the grip side segment is a material other than knitted, wherein the first knitted fourchette segment is stitched to a first edge of the grip side segment, wherein the second knitted fourchette segment is stitched to a second edge of the grip side segment (Gellis, “a portion of the second panel 6 or as an independent component that is then attached to the knitted first panel 4 and second panel 6 in stages or at the same time”, [0029], “shown in FIGS. 1-4, the knitted first panel 4 conforms to the back of the hand while the second panel 6 conforms to the front of the hand…The knitted first panel 4 and the second panel 6, as well as the wrist cuff 14 that is independently formed, are then joined together, by sewing, stitching, adhesives, heat sealing, or other suitable means, to finish the glove 2”, [0030], “the second panel 6 can be made of any suitable material, including fabrics, leather, synthetic materials, softshell materials, etc”, [0042], therefore, 6 is a material other than knitted, the first 16 is stitched to a first edge of 6, wherein the second 16 is stitched to a second edge of 6, figures 1-4).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gellis et al. (2018/0064185)[Gellis] in view of Thompson et al. (2009/0044571)[Thompson] in view of Sweeney et al (2010/0275341)[Sweeney].
Regarding claim 4, the combined references teach, wherein the knitted back side segment if formed of the first yarn, the second yarn (4 of Gellis if formed or a first yarn and second yarn as combined above as taught by Thompson, see Thompson Table 1, yarn 1 280 denier and yarn 2 320 denier).
The combined references fail to teach, wherein the knitted back side segment if formed of the first yarn, the second yarn and a third yarn.
Sweeney, a seamless knitted glove, Abstract, teaches, wherein the knitted back side segment if formed of the first yarn, the second yarn and a third yarn (“In addition to the use of two different yarns to form a glove or glove liner having a single layer, the present invention contemplates the use of three different yarns to form a glove or a glove liner having a single layer or to form a portion of a glove or glove liner having a single layer. As before, these multi-yarn single layers of knitted yarns are preferably continuous. Thus, it is contemplated that any combination of three of the different yarns previously mentioned herein can be used to form a single layer glove or glove liner. By way of example only, two different cut resistant yarns can be knitted into a single layer with a moisture absorbent yarn”, [0052], therefore, the knitted back side segment if formed of the first yarn, the second yarn and a third yarn).
However, while Sweeney sets forth that three different yarns to form a glove or a glove liner having a single layer, see [0052], the three different yarns are not expressly set forth as being at a back side segment. It would have been obvious at the time the invention was made to provide a portion with three yarns at the back side segment since such portion of a glove is known as a portion that require additional protection, in which two different cut resistant yarns can be knitted into a single layer with a moisture absorbent yarn, [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the back side segment of the combined references formed with a third yarn, as taught by Sweeney, in order to provide the back side segment with an additional moisture absorbent yarn for greater comfort for the user. 

Regarding claim 12, the combined references teach, wherein the knitted back side segment if formed of the first yarn, the second yarn (4 of Gellis if formed or a first yarn and second yarn as combined above as taught by Thompson, see Thompson Table 1, yarn 1 280 denier and yarn 2 320 denier), wherein the second yarn does not cross the first transition border or the second transition border (the second yarn (as taught by Thompson) does not cross the first transition border or the second transition border, see Thompson [0016], [0037], [0038] and Gellis [0034], figures 1-4).
The combined references fail to teach, wherein the knitted back side segment if formed of the first yarn, the second yarn and a third yarn, wherein the third yarn does not cross the first transition border or the second transition border.
Sweeney, a seamless knitted glove, Abstract, teaches, wherein the knitted back side segment if formed of the first yarn, the second yarn and a third yarn (“In addition to the use of two different yarns to form a glove or glove liner having a single layer, the present invention contemplates the use of three different yarns to form a glove or a glove liner having a single layer or to form a portion of a glove or glove liner having a single layer. As before, these multi-yarn single layers of knitted yarns are preferably continuous. Thus, it is contemplated that any combination of three of the different yarns previously mentioned herein can be used to form a single layer glove or glove liner. By way of example only, two different cut resistant yarns can be knitted into a single layer with a moisture absorbent yarn”, [0052], therefore, the knitted back side segment if formed of the first yarn, the second yarn and a third yarn).
However, while Sweeney sets forth that three different yarns to form a glove or a glove liner having a single layer, see [0052], the three different yarns are not expressly set forth as being at a back side segment. It would have been obvious at the time the invention was made to provide a portion with three yarns at the back side segment since such portion of a glove is known as a portion that require additional protection, in which two different cut resistant yarns can be knitted into a single layer with a moisture absorbent yarn, [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the back side segment of the combined references formed with a third yarn, as taught by Sweeney, in order to provide the back side segment with an additional moisture absorbent yarn for greater comfort for the user. 
Regarding the limitation “wherein the third yarn does not cross the first transition border or the second transition border”, the combined references teach, that each the back side segment, the first knitted fourchette segment and the second knitted fourchette segment include the first yarn, and the knitted back side segment includes both the first, the second yarn and the third yarn, in which the second yarn does not cross the first transition border or the second transition border, thereby increasing stretachability and having moisture absorbency in the back side segment and maintaining stretch properties to the first knitted fourchette segment and the second knitted fourchette segment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided added the third yarn in the back side segment (as combined above) not cross the first transition border or the second transition border as claimed, since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the third yarn in the back side segment (as combined above) not cross the first transition border or the second transition border, maintains the increased stretachability to the back side segment and maintains stretch properties in the first knitted fourchette segment and in the second knitted fourchette segment. While providing the additional benefit of having an additional moisture absorbent third yarn for greater comfort for the user in the back side segment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gellis et al. (2018/0064185)[Gellis].
Regarding claim 8, Gellis teaches, wherein the thickness of the first knitted fourchette segment is no more than 60% of the thickness of the knitted back side segment (“the knitted first panel 4 of the glove 2 shown in FIGS. 1-4 can be formed of a first yarn that is more conducive to abrasion resistance, durability and wind protection across the backs of the fingers, and a second yarn used to knit a comparatively thinner material that is more conducive to stretch, comfort and fit at the sides of the fingers without a seam”, [0036], therefore, the thickness of 16 less than the thickness of 4).
While Gellis discloses that the yarn of the first knitted fourchette segment is “a comparatively thinner material that is more conducive to stretch, comfort and fit”, and while Gellis sets forth that “the use of a flat knitting machine to make the glove of the present invention also permits the use of different yarns and knittable fibers. This allows for the production of seamless knitted portions of different texture, color, density, characteristic, etc., for variations in appearance, texture and intended use of the glove 2”, [0035], Gellis fails to teach,  that the thickness of the first knitted fourchette segment is no more than 60% of the thickness of the knitted back side segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the first knitted fourchette segment no more than 60% of the thickness of the knitted back side segment, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. In this case, by making the thickness of the first knitted fourchette segment no more than 60% of the thickness of the knitted back side segment, allows for stretch in the first knitted fourchette segment while maintaining the durability of the back side segment. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2017/0360127 by Suzuki discloses a knitted glove with a first knitting yarn and a second knitting yarn.
2. 9,587,333 by Ellsworth discloses a knitted glove having reduced thickness in portions of the glove.
3. 2014/0005616 by Moreland discloses a knitted glove having plaited yarns in certain areas of the glove.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732